Exhibit 10.7

December 15, 2010

Mr. Richard M. Mueller

7933 Paseo Membrillo

Carlsbad, CA 92009

Dear Rich:

On behalf of TransEnterix, Inc. (the “Company”), I am pleased to offer you the
position of Chief Technology Officer reporting to Todd Pope.

This letter is not a contract of employment and supersedes all prior discussions
and any written or oral agreements with respect to your employment with the
Company.

Your base salary will be $22,917 per month and paid in accordance with the
Company’s normal payroll procedures. In addition, you will be eligible for a
2011 yearend bonus of $75,000 based on mutually agreed upon accomplishment of
objectives.

In addition, the company will reimburse you for the moving of your household
goods from California to North Carolina. Please supply 2 quotes for household
moving to our HR department for approval prior to executing a moving contract.
TransEnterix will also cover the expenses of temporary living for up to 3 months
after the start of employment.

In the event you voluntarily terminate your employment prior to the one (1) year
anniversary of your start date (the “Employment Date”), you will be required to
refund the Relocation payments to the Company, on a pro rata basis. Such pro
rata amount must be reimbursed on or before your last day of employment.

Following your relocation to the Durham, North Carolina area and your accepting
the terms of employment set forth in this letter, you will be granted the option
to purchase 461,807 shares (representing 1.75% of shares outstanding as of this
date) of TransEnterix under and in accordance with the TransEnterix Inc. 2006
Stock Plan (the “Plan”).

As a full-time employee, you will be eligible for the Company’s benefits which
are summarized on the enclosed Employee Benefits Summary. Additional details of
these plans will be sent to you upon your acceptance of employment. The Company
reserves the right to cancel or change its policies and benefit plans at any
time.

We ask that you disclose to the Company any and all agreements relating to your
prior employment that may affect your eligibility to be employed by the Company
or limit the manner in which you may be employed. It is our understanding that
you are not prohibited or limited in any way from performing the duties of your
position, and you hereby represent that such is the case.

To accept the Company’s offer of employment, please sign and date this letter in
the space provided below by December 20th, 2010. Your employment is contingent
upon your signing the enclosed Employment, Confidential Information, and
Invention Assignment Agreement. Please return these signed documents to me in
the enclosed return envelope. Duplicate originals are enclosed for your records.



--------------------------------------------------------------------------------

In addition, your employment is contingent upon successful completion of a
satisfactory background check, drug screen, and work-related reference checks.
Enclosed is the TransEnterix, Inc. Drug and Alcohol Policy. Please sign and
return the Acknowledgement and Agreement & Consent and Release of Liability
forms.

Our Company is advancing surgery through innovation, and we hope you will accept
this opportunity to join our team!

Should you have any questions, please contact me at 919-765-8431 or
andrea@transenterix.com.

Sincerely,

/s/ Todd M. Pope

Todd M. Pope

President and Chief Executive Officer

TransEnterix, Inc.

635 Davis Drive, Suite 300

Morrisville, NC 27560

www.transenterix.com

I understand and agree to the terms of employment set forth above.

 

/s/ Richard M. Mueller    

12/21/2010

Signature / Richard M. Mueller     Date

 

-2-